Supreme Court of Florida
                                   ____________

                                  No. SC19-1071
                                  ____________

                                JAY BARRINGER,
                                    Petitioner,

                                         vs.

                             MICHAEL HALKITIS,
                                 Respondent.

                                    May 7, 2020

PER CURIAM.

      This case is before the Court on the petition of Jay Barringer for a writ of

quo warranto. We have jurisdiction. See art. V, § 3(b)(8), Fla. Const. On

November 21, 2019, we denied the instant petition, expressly retained jurisdiction,

and ordered Barringer to show cause why he should not be barred from filing

further pro se pleadings in this Court related to circuit court case number

512000CF001041CFAXWS. Barringer v. Halkitis, No. SC19-1071, 2019 WL
6248176 (Fla. Nov. 21, 2019); see Fla. R. App. P. 9.410(a) (Sanctions; Court’s

Motion). We now find that Barringer has failed to show cause why he should not

be barred, and we sanction him as set forth below.
      Barringer was convicted of one count of attempted sexual battery of a victim

less than twelve years old in Sixth Judicial Circuit (Pasco County) case number

512000CF001041CFAXWS; he was sentenced to twenty-five-years’

imprisonment.

      Barringer began filing petitions with the Court in 2011. Since that time, he

has filed twelve petitions or notices, 1 and the majority of these filings have been

related to his conviction and sentence in the above-noted circuit court case. We

have never granted the relief sought in any of Barringer’s filings, which have all

been denied, dismissed, or transferred by the Court. The quo warranto petition in

this case was no exception. Barringer challenged his conviction on the ground that

the information was defective, a claim that he previously raised in this Court by

way of a habeas petition in Case No. SC18-702; we dismissed that petition as

unauthorized pursuant to Baker v. State, 878 So. 2d 1236 (Fla. 2004). See

Barringer v. Jones, No. SC18-702, 2018 WL 3239260 (Fla. July 3, 2018). On

November 21, 2019, we denied the instant quo warranto petition and directed

Barringer to show cause why he should not be barred from filing any further pro se

requests for relief and why, pursuant to section 944.279(1), Florida Statutes (2019),




      1. See Barringer v. Halkitis, No. SC19-1071, 2019 WL 6248176 (Fla. Nov.
21, 2019); Barringer v. State, No. SC19-1234, 2019 WL 6242724 (Fla. Nov. 21,
2019).


                                         -2-
a certified copy of the Court’s findings should not be forwarded to the appropriate

institution for disciplinary procedures pursuant to the rules of the Florida

Department of Corrections. Barringer filed a response to the Court’s order in

which he argues that sanctions would be improper because this Court has never

addressed the merits of his claim. He further asserts that an incarcerated pro se

litigant should not be prohibited from “further attacking his conviction, sentence,

judgment, and conditions of confinement.”

      Upon consideration of Barringer’s response, we find that his arguments are

without merit and that he has failed to show cause why sanctions should not be

imposed. Therefore, based on Barringer’s extensive history of filing pro se

petitions and requests for relief that were meritless or otherwise inappropriate for

this Court’s review, we now find that he has abused the Court’s limited judicial

resources. See Pettway v. McNeil, 987 So. 2d 20, 22 (Fla. 2008) (explaining that

this Court has previously “exercised the inherent judicial authority to sanction an

abusive litigant” and that “[o]ne justification for such a sanction lies in the

protection of the rights of others to have the Court conduct timely reviews of their

legitimate filings”). If no action is taken, Barringer will continue to burden the

Court’s resources. We further conclude that Barringer’s quo warranto petition

filed in this case is a frivolous proceeding brought before the Court by a state

prisoner. See § 944.279(1), Fla. Stat.


                                          -3-
      Accordingly, we direct the Clerk of this Court to reject any future pleadings

or other requests for relief submitted by Jay Barringer that are related to case

number 12000CF001041CFAXWS, unless such filings are signed by a member of

The Florida Bar in good standing. Furthermore, because we have found

Barringer’s petition to be frivolous, we direct the Clerk of this Court, pursuant to

section 944.279(1), Florida Statutes, to forward a copy of this opinion to the

Florida Department of Corrections’ institution or facility in which Barringer is

incarcerated.

      No motion for rehearing or clarification will be entertained by this Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

Original Proceeding – Quo Warranto

Jay Barringer, pro se, Madison, Florida,

      for Petitioner

No appearance for Respondent




                                         -4-